ORDER
PER CURIAM.
Appellant Keith Farmer appeals the denial of his Rule 24.035 pro se and amended motions for postconviction relief after his evi-dentiary hearing. Farmer pled guilty to one count of first degree robbery and one count of armed criminal action, and was sentenced to 30 years on each count, to run concurrently. Farmer claims ineffective assistance of counsel, and that he was induced and coerced into entering his guilty plea; therefore, his guilty plea was not entered into knowingly or voluntarily.
Judgment affirmed, Rule 84.16(b).